State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518810
________________________________

In the Matter of DARRYL GRATE,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Garry, J.P., Rose, Egan Jr., Devine and Clark, JJ.

                             __________


     Darryl Grate, Sonyea, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      In this proceeding, petitioner challenges a determination
finding him guilty of violating the prison disciplinary rules
prohibiting engaging in violent conduct, creating a disturbance,
fighting and refusing a direct order. The charges arose from
petitioner's alleged participation in a large fight that occurred
between rival gang members in a recreation room. In our view,
the misbehavior report, testimony of correction officers and
investigators, confidential information and petitioner's
admission that he was present during the fight provide
substantial evidence supporting the determination of guilt (see
                              -2-                  518810

Matter of Rossi v Fischer, 118 AD3d 1213, 1213 [2014]; Matter of
Best v Larkin, 116 AD3d 1306, 1307 [2014]). Contrary to
petitioner's argument, the Hearing Officer properly ascertained
the credibility and reliability of the confidential information.
The testimony of the investigating officers and the detailed and
specific confidential material itself established that there were
valid reasons to conclude that the multiple informants were
reliable in identifying petitioner as having been involved in the
fight, and that they were not motivated by promises of reward
(see Matter of Williams v Fischer, 18 NY3d 888, 890 [2012];
Matter of Abdur-Raheem v Mann, 85 NY2d 113, 123 [1995]).
Petitioner's remaining contentions have been considered and found
to be lacking in merit.

     Garry, J.P., Rose, Egan Jr., Devine and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court